Citation Nr: 1236355	
Decision Date: 10/19/12    Archive Date: 11/05/12

DOCKET NO.  09-34 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for left ear hearing loss.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

K. A. Kennerly, Counsel







INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from October 1979 to October 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Decatur, Georgia, Regional Office (RO) of the Department of Veterans Affairs (VA), which continued the previously assigned 10 percent disability rating for the Veteran's left ear hearing loss and denied the Veteran's claim of entitlement to service connection for hemorrhoids.  The Veteran submitted a notice of disagreement with these determinations in February 2009, and timely perfected his appeal in August 2009.  The Board notes that the St. Petersburg, Florida, RO has original jurisdiction over the Veteran's claim.

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2011).  The Veteran has been accorded the opportunity to present evidence and argument in support of the claim.  In his August 2009 substantive appeal [VA Form 9] he declined the option of testifying at a personal hearing.

A subsequent rating decision was issued in August 2009, which granted entitlement to service connection for hemorrhoids and assigned a noncompensable disability rating.  In view of the foregoing, this issue has been resolved and is no longer before the Board.  See generally Grantham v. Brown, 114 F.3d 116 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).

The issue of entitlement to service connection for a cervical spine disability, to include as secondary to service-connected left ear hearing loss been raised by the record [see Veteran's Statement, July 17, 2009], but has not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  As such, the Board does not have jurisdiction over this claim and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  In October 2008, the VA audiological evaluation reflected that the Veteran's service-connected left ear hearing loss was manifested by no worse than Level XI hearing impairment in the left ear.

2.  In April 2010, the VA audiological evaluation reflected that the Veteran's service-connected left ear hearing loss was manifested by no worse than Level VIII hearing impairment in the left ear.

3.  In August 2011, the VA audiological evaluation reflected that the Veteran's service-connected left ear hearing loss was manifested by no worse than Level XI hearing impairment in the left ear.

4.  The evidence in this case does not present an exceptional or unusual disability picture so as to render impractical the application of the regular schedular standards.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 percent for service-connected left ear hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b), (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.7, 4.85, Diagnostic Code 6100 (2011).

2.  The criteria for referral for increased disability rating for left ear hearing loss on an extraschedular basis are not met.  38 C.F.R. § 3.321(b)(1) (2011).






	(CONTINUED ON NEXT PAGE)
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.

Prior to and following the initial adjudication of the Veteran's claim, letters dated in December 2007, June 2009, and October 2009 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2011); Quartuccio, at 187.  The Court held that to satisfy the first Quartuccio element for an increased-compensation claim, section 5103(a) compliant notice must meet a four part test laid out in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) overruled the Vazquez-Flores in part, striking claimant-tailored and "daily life" notice elements.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

Thus modified, VA must notify the claimant that, 1) to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability, 2) a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment, and 3) provide examples of the types of medical and lay evidence that the claimant may submit (or ask VA to obtain) that are relevant to establishing entitlement to increased compensation.  See Vazquez-Flores, 22 Vet. App. at 43, overruled in part sub. nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  This was accomplished by the June 2009 notice letter.

Although this letter was not sent prior to initial adjudication of the Veteran's claim, this was not prejudicial to him, since he was subsequently provided adequate notice in June 2009, he was provided ample time to respond with additional argument and evidence, the claim was readjudicated, and a supplemental statement of the case (SSOC) was provided to the Veteran in November 2011.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).

All the law requires is that the duty to notify is satisfied and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (2011) (harmless error).  In view of the foregoing, the Board finds that the Veteran was notified and aware of the evidence needed to substantiate his appellate claim, as well as the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify. 

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  The Veteran has not indicated, nor does the record reflect, that he is in receipt of Social Security Administration (SSA) disability benefits for his left ear hearing loss.  As such, VA does not have a duty to contact the SSA on his behalf.  The Board has also reviewed the Veteran's electronic Virtual VA file, to which no additional records have been added since the issuance of the November 2011 SSOC.  Finally, the Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2011).

The RO provided the Veteran appropriate VA examinations in October 2008, April 2010 and August 2011.  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected left ear hearing loss disability since he was last examined.  See 38 C.F.R. § 3.327(a) (2011).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95.  The VA examination reports are thorough and supported by VA outpatient treatment records.  The examinations in this case are adequate upon which to base a decision.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  

Additionally, the Board finds there has been substantial compliance with its June 2011 remand directives.  The Board notes that the Court has recently noted that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268) violation when the examiner made the ultimate determination required by the Board's remand.)  The record indicates that the Appeals Management Center (AMC) obtained VA treatment records dated from July 2009 to the present and scheduled the Veteran for a medical examination, which he attended.  The AMC later issued an SSOC in November 2011.  Based on the foregoing, the Board finds that the AMC substantially complied with the mandates of its remand.  See Stegall, supra, (finding that a remand by the Board confers on the Veteran the right to compliance with its remand orders).  Therefore, in light of the foregoing, the Board will proceed to review and decide the claim based on the evidence that is of record consistent with 38 C.F.R. § 3.655 (2011).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).  Importantly, the Board notes that the Veteran is represented in this appeal.  See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  The Veteran has submitted argument and evidence in support of the appeal.  Based on the foregoing, the Board finds that the Veteran has had a meaningful opportunity to participate in the adjudication of his claim such that the essential fairness of the adjudication is not affected.

II.  The Merits of the Claim

The Veteran contends that his service-connected left ear hearing loss is more severe than contemplated by his currently assigned 10 percent disability rating.  

Relevant Law and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  See 38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).

Where an increase in an existing disability rating based on established entitlement to compensation is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending and, consequently, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

It is the responsibility of the rating specialist to interpret reports of examination in the light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.  See 38 C.F.R. § 4.2 (2011).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  See 38 C.F.R. § 4.3 (2011).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2011).

Hearing loss is evaluated under 38 C.F.R. §§ 4.85, 4.86 (2011), Diagnostic Code 6100, Tables VI, VIA, VII of VA's rating schedule.  The Rating Schedule provides a table for rating purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, established by a state-licensed audiologist including a controlled speech discrimination test (Maryland CNC), and based upon a combination of the percent of speech discrimination and the puretone threshold average which is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  See 38 C.F.R. § 4.85 (2011).  Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal row represents the ear having the poorer hearing and the vertical column represents the ear having the better hearing.  Id.  


When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz ) is 55 decibels (dB) or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VI A, whichever results in the higher numeral.  Each ear will be evaluated separately.  See 38 C.F.R. § 4.86(a) (2011).  The provisions of 38 C.F.R. § 4.86(b) provide that, when the puretone threshold is 30 dB or less at 1000-Hertz, and 70 dB or more at 2000-Hertz , the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  See 38 C.F.R. § 4.86(b) (2011).  Each ear will be evaluated separately.  The Board notes that 38 C.F.R. § 4.86(a) is applicable in this case.

If impaired hearing is service-connected in only one ear, in order to determine the percentage evaluation from Table VII, the nonservice-connected ear will be assigned a Roman numeral designation for hearing impairment of I subject to the provisions of 38 C.F.R. § 3.383.  See 38 C.F.R. § 4.85(f) (2011).  Furthermore, 38 C.F.R. § 3.383(a)(3) provides that, where the evidence demonstrates hearing impairment in one ear compensable to a degree of 10 percent or more as a result of service-connected disability and hearing impairment as a result of nonservice-connected disability that meets the provisions of 38 C.F.R. § 3.385 in the other ear, compensation is payable as if both disabilities were service-connected, provided the nonservice-connected disability is not the result of the Veteran's own willful misconduct.  In determining if the service-connected ear has a hearing impairment of 10 percent or more the nonservice-connected ear must initially be given a value of Roman Numeral I.  See 38 C.F.R. § 4.85(f) (2011).  The service-connected ear must then either have a numeric value of either X or XI, as determined by either Table VI, or Table VIA, in order to considered as compensable.  See 38 C.F.R. § 4.85, Diagnostic Code 6100, Table VII (combination of Level I and either Level X or Level XI results in a 10 percent rating).

The Board notes that the Veteran's service-connected left ear hearing loss is evaluated as 10 percent disabling.  As such, 38 C.F.R. § 3.383 is applicable.  In this regard, the Board notes that the Veteran's nonservice-connected right ear deserves a designation of Level I because the average puretone threshold in the right ear was measured as 8.75 dB, 15 dB, and 12.5 dB with speech recognition scores of 100 percent, 96 percent and 96 percent (noted on the October 2008, April 2010 and August 2011 VA audiological examinations, respectively).  See 38 C.F.R. § 4.85, Diagnostic Code 6100, Table VI.  Accordingly, a designation of Level I is assigned for the nonservice-connected right ear.

The Court has held that the assignment of disability ratings for hearing impairment are to be derived by the mechanical application of the Rating Schedule to the numeric designations assigned after audiometry evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).

The Veteran's service-connected left ear hearing loss is currently assigned a 10 percent disability rating pursuant to 38 C.F.R. § 4.85, Diagnostic Code 6100 (2011).

Schedular Consideration

The Veteran was afforded a VA audiological examination in October 2008.  At that time, the Veteran exhibited puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
10
10
10
LEFT
70
70
70
60
60

The average pureteone threshold decibel loss for the left ear was 65.0.  Speech audiometry (Maryland CNC) revealed speech recognition ability of 20 percent in the left ear.  See VA Audiological Examination Report, October 17, 2008.  The results in this evaluation reveal that the Veteran's hearing loss was manifested by no more than level XI hearing acuity in the left ear.  See 38 C.F.R. § 4.86(a) (2011).  Such designation, when combined with the assigned level I hearing acuity in the right ear, equates to a 10 percent evaluation.  See 38 C.F.R. § 4.85(f) (2011).

The Veteran was afforded a second VA audiological examination in April 2010.  At that time, the Veteran exhibited puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
15
10
25
LEFT
65
65
55
60
65

The average pureteone threshold decibel loss for the left ear was 61.25.  Speech audiometry (Maryland CNC) revealed speech recognition ability of 48 percent in the left ear.  See VA Audiological Examination Report, April 8, 2010.  The results in this evaluation reveal that the Veteran's hearing loss was manifested by no more than level VIII hearing acuity in the left ear.  See 38 C.F.R. § 4.86(a) (2011).  Such designation, when combined with the assigned level I hearing acuity in the right ear, equates to a noncompensable disability evaluation.  See 38 C.F.R. § 4.85(f) (2011).

Finally, the Veteran was afforded a third VA audiological examination in August 2011.  At that time, the Veteran exhibited puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
15
10
15
LEFT
70
65
60
60
60

The average pureteone threshold decibel loss for the left ear was 61.25.  Speech audiometry (Maryland CNC) revealed speech recognition ability of 28 percent in the left ear.  See VA Audiological Examination Report, April 8, 2010.  The results in this evaluation reveal that the Veteran's hearing loss was manifested by no more than level XI hearing acuity in the left ear.  See 38 C.F.R. § 4.86(a) (2011).  Such designation, when combined with the assigned level I hearing acuity in the right ear, equates to a 10 percent disability evaluation.  See 38 C.F.R. § 4.85(f) (2011).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence, which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

Applying the findings of the October 2008, April 2010, and August 2011 VA audiological examinations to the rating criteria for hearing impairment, the Board finds that the criteria for an increased evaluation for left ear hearing loss have not been met.  Considering that the Veteran's left ear manifested an average puretone threshold of 65.0 dB, with a 20 percent speech discrimination in October 2008, an average puretone threshold of 61.25 dB, with a 48 percent speech discrimination in April 2010 and an average puretone threshold of 61.25 dB, with a 28 percent speech discrimination in August 2011, reference to 38 C.F.R. § 4.85, Table VIa, shows his left ear hearing loss to be no more than VIII (in April 2010) and XI (in October 2008 and August 2011).  Such designations, when combined with the assigned level I hearing acuity in the nonservice-connected right ear, equated to a noncompensable evaluation (VIII) and a 10 percent disability evaluation (XI).  See 38 C.F.R. § 4.85(f) (2011).  As such, the probative evidence fails to demonstrate a more severe hearing loss disability than is currently addressed by the Veteran's 10 percent disability rating.  Therefore, the claim for entitlement to a disability rating in excess of 10 percent must be denied.

The Board acknowledges the Veteran's statements that his hearing impairment has worsened.  Regarding the Veteran's statements, the Board acknowledges that he is competent to give evidence about his experiences; i.e., he is competent to report that he is having greater trouble hearing.  See Charles v. Principi, 16 Vet. App. 370, 274 (2002) (finding veteran competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  However, the Veteran is not competent to testify that his hearing has worsened to a level in excess of 10 percent under the Diagnostic Code 6100.  Where a determinative issue involves medical causation or a medical diagnosis, competent medical evidence is required.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  There is no indication in the record that the Veteran is a medical professional.  Therefore, as a layperson, he is not competent to provide evidence that requires medical knowledge because he lacks the requisite professional medical training, certification, and expertise to present opinions regarding diagnosis and etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The Board affords greater probative weight to the medical evidence.

While the Board is sympathetic to the Veteran's assertions that he has difficulty hearing in real-life situations when there is background noise, the fact remains, however, that the VA rating criteria are definitive and provide for a precise result based on audiometric test results.  The Veteran's subjective report of difficulty hearing under situational circumstances unfortunately cannot be the basis for an evaluative rating.  The Board is bound to apply the VA Rating Schedule, under which the rating criteria are defined by audiometric test findings involving hearing acuity in a controlled laboratory environment.

Extraschedular Consideration

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors, which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2011); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court set forth a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, as a threshold issue, the Board must determine whether the Veteran's disability picture is contemplated by the rating schedule.  If so, the rating schedule is adequate and an extraschedular referral is not necessary.  If, however, the Veteran's disability level and symptomatology are not contemplated by the rating schedule, the Board must turn to the second step of the inquiry, that is whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  These include marked interference with employment and frequent periods of hospitalization.  Third, if the first and second steps are met, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, a Veteran's disability picture requires the assignment of an extraschedular rating.

With regard to the Veteran's service-connected left ear hearing loss disability, the evidence of record does not reflect that the Veteran's disability picture is so exceptional as to not be contemplated by the rating schedule.  There is no unusual clinical picture presented, nor is there any other factor, which takes the disability outside the usual rating criteria.  The rating criteria for the Veteran's currently assigned 10 percent disability rating under Diagnostic Codes 6100 contemplate his level of symptomatology.  Specifically, the criteria account for the Veteran's current puretone thresholds and speech recognition ability.  The Board acknowledges the Veteran's complaints of difficulty understanding speech.  The Board notes that in Martinak v. Nicholson, 21 Vet. App. 447 (2007), the Court held that in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  Martinak, 21 Vet. App. at 455.  According to the August 2011 VA examiner, the Veteran's hearing loss did not have significant effects on his occupation.  The VA examiner noted that the Veteran was employed as a truck driver.  He also demonstrated the ability to participate well during his examination and interview.  Further, it was noted that most occupations do not set physical requirements for hearing. 

The Board acknowledges the examiner's statements but further notes that the Veteran stated at the April 2011 examination that he works off and on for himself cleaning brick on new homes.  As such, the Board notes that the Veteran is still able to work and did not contend at the examination that he was unable to work due to his hearing loss.  At his January 2011 Travel Board hearing the Veteran did not note that his hearing loss interfered with his ability to do his subcontracting work, but it did limit his ability to communicate.  In fact, the Veteran associated his inability to find work more with work being down because of the economy rather than his hearing loss.  Additionally, the Veteran's September 2011 statement did not mention his hearing loss in relation to his inability to work.  The Board also notes a July 2011 VA ambulatory care note, which indicated that the Veteran denied having any hearing problems.  See VA Treatment Record, July 20, 2011.  Further, the Veteran's hearing difficulties are adequately contemplated by the Rating Schedule.  Notably, 38 C.F.R. §§ 4.85 and 4.86 adequately contemplate any functional loss due to hearing impairment.  As the Veteran's disability picture is contemplated by the Rating Schedule, the threshold issue under Thun has not been met and any further consideration of governing norms or referral to the appropriate VA officials for extraschedular consideration is not necessary.

In short, the evidence does not support the proposition that the Veteran's service-connected left ear hearing loss disability presents such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards to warrant the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2011).  Thus, referral of this issue to the appropriate VA officials for consideration of an extraschedular evaluation is not warranted.

Conclusion

When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the evidence in this case is against the Veteran's claim for a higher disability rating than that currently assigned.


ORDER

Entitlement to a disability rating in excess of 10 percent for left ear hearing loss is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


